Citation Nr: 1236518	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-38 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of lung cancer, to include as due to carbon tetrachloride exposure. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to carbon tetrachloride exposure. 

3.  Entitlement to service connection for a liver hemangioma, to include as due to carbon tetrachloride exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to July 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities. 

A Travel Board hearing was held in June 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is of record and has been reviewed.  This matter was previously remanded by the Board in July 2010 for additional development.  

In January 2011, the Board denied the service connection claims for residuals of lung cancer, COPD, and a liver hemangioma, all to include as due to carbon tetrachloride exposure.  Thereafter, the Veteran appealed the Board's January 2011 denials of service connection for residuals of lung cancer and COPD to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court vacated the entire January 2011 Board decision and remanded it to the Board for additional consideration.

In an August 2012 letter, the Board informed the Veteran that its January 2011 decision had been vacated by the Court.  The letter advised the Veteran that if he wished to submit additional argument or evidence, it should be done so within 90 days and a 90-day Letter Response Form was enclosed to assist the Veteran.  The Veteran returned the form and checked the box indicating that he was submitting argument and/or evidence and asked that his case be sent to the Agency of Original Jurisdiction (AOJ) for review of the newly submitted evidence.  The additional argument and evidence pertains only to the Veteran's service connection claims for residuals of lung cancer and COPD, therefore such claims should be remanded.  However, upon further review, the Board also finds that the Veteran's liver claim must be remanded for further development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for residuals of lung cancer, COPD, and a liver hemangioma, all to include as due to carbon tetrachloride exposure.  In an August 2010 statement, the Veteran indicated that his military occupational specialty (MOS) duties included the repair and maintenance of radiographic and cryptographic instruments, and the cleaning process for these devices involved the use of carbon tetrachloride.  He reported handling the chemical for up to 4 or 5 hours each working day over a period of 17 months.  A review of the record reflects that additional development is necessary prior to analyzing the service connection claims on the merits.

Initially, the Board notes that to date, no development has been undertaken to verify the Veteran's exposure to carbon tetrachloride in service.  Therefore, the case should be remanded to allow the RO/AMC to contact the relevant service department and verify such exposure. 

Lung Claims

The Veteran was afforded a VA lung disorder examination in August 2010.  Based on the evidence in the claims file and a physical examination of the Veteran, the VA physician diagnosed severe COPD and residuals of lung cancer, status-post surgery.  The VA physician concluded that COPD and lung cancer were less likely than not caused by or a result of carbon tetrachloride exposure during service.  The VA physician  noted that while the chemical was a known animal and suspected human carcinogen, the Veteran had longer exposure (30 years) to tobacco, which is a known risk factor for both COPD and lung cancer.  It was also noted that smoking was estimated to account for 90 percent of all lung cancers, and a current smoker with a 40 pack year history was 20 times more likely to develop lung cancer than a non-smoker.  The VA physician also relied on medical literature which did not show carbon tetrachloride as a risk factor for lung cancer. 

The record also contains the competent medical opinion of the Veteran as a chiropractor.  See his July 1962 license to practice chiropractic in the state of Florida.   The Veteran essentially opines that his residuals of lung cancer and COPD are related to carbon tetrachloride exposure, or any other chemical vapor, gas, dust, or fumes exposed to during service.   

As indicated, following the Court's April 2012 Memorandum Decision, the Veteran submitted additional evidence.  Notably, an article and accompanying abstract titled, "The occupational burden of chronic obstructive pulmonary disease" was submitted.  According to this study, it was determined that past occupational exposures to vapors, gas, dust, or fumes significantly increased the likelihood of COPD, independent of the effects of smoking.  In light of this conclusion, the Board finds that a supplemental medical opinion is necessary.  While the August 2010 VA physician appears to have related the Veteran's lung cancer residuals and COPD to his long history of smoking, the newly submitted article suggests that COPD could develop from occupational exposure to certain vapors, gases, dust, or fumes, regardless of the effects of smoking.  In light of the findings of this study, the Board finds that the August 2010 VA opinion needs to be clarified.  

Liver Hemangioma Claim

The medical evidence of record confirms that the Veteran currently has a liver hemangioma.  See March 2001private computed tomography (CT) scan of the abdomen.   The Veteran attributes his liver condition to exposure to certain carbon tetrachloride during service.  

As to the etiology of the Veteran's liver hemangioma, the record contains two medical opinions.  The first opinion was provided by the Veteran himself.  As indicated, the Veteran attributes his liver hemangioma to service, to include as due to carbon tetrachloride exposure.  He has submitted various medical articles and literature in support of his claim.  The second etiology opinion was provided by the August 2010 VA physician.  After having reviewed the claims file and examined the Veteran, the VA physician noted that the Veteran had no history of hepatitis, no history of chronic liver disease risk factors, and no current symptoms.  An abdominal examination was normal, and there was no indication of malnutrition or other signs of liver disease.  Based on the available information, the VA physician continued the diagnosis of a liver hemangioma, but concluded that the Veteran's liver condition was less likely than not caused by or the result of carbon tetrachloride exposure in service.  The physician noted that the available medical literature indicated that carbon tetrachloride was not a known cause of hemangioma.  The physician noted further that it could cause hepatocellular injury, but there was no clinical evidence that the Veteran had such an injury.  It was also noted that the etiology of hepatic hemangiomas was not completely understood, but they were considered to be vascular malformations or hamartomas of congenital origin. 

The Board notes that every Veteran shall be taken to have been in sound condition when examined and enrolled for service, except as to defects or disorders noted at the time of examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as noted at enlistment.  38 C.F.R. § 3.304(b) (2011).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease. However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 
Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  VA General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition).   A defect is a structural or inherent abnormality or condition, which is more or less stationary in nature.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id. 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  However service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396, 397 (2009), Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

As noted, service connection may be warranted for a congenital defect that was subject to a superimposed injury or disease.  Although it appears that liver hemangiomas may be congenital defects, the Board observes that the August 2010 VA examiner stated that they are considered to be vascular malformations or hamartomas of congenital origin that enlarge by ectasia.  It is unclear whether the examiner's indication that liver hemangiomas are capable of enlargement contradicts the very nature of a defect which by definition is generally stationary.  As such, the Board finds that the Veteran's liver claim should be referred to the August 2010 VA physician for further clarification.   
						
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should seek verification from the United States Navy verifying whether carbon tetrachloride was routinely used to clean and maintain communications equipment during the period from 1951 to 1954 and whether the Veteran, in his MOS capacity, was exposed to this chemical. 

2.  After obtaining any other outstanding evidence, the Veteran's claims file should be returned to the physician who performed the August 2010 VA respiratory and liver examinations (or other suitable VA physician if the requested physician is unavailable) for a supplemental medical opinion.

After a complete review of the record, the VA physician is asked to provide a supplemental medical opinion clarifying:

a).  whether it is at least as likely as not that the Veteran's lung cancer residuals and COPD are related to in-service exposure to carbon tetrachloride, or any other type of chemical, vapor, gas, dust, or fumes.  

Reconcile the lung opinion with the August 2010 VA opinion; and the articles and abstract of record, specifically to include the abstract received in August 2012 indicating that occupational exposures to vapors, gas, dust, or fumes significantly increases the likelihood of COPD, independent of the effects of smoking; the Veteran-chiropractor's statement relating his lung conditions to service; and the Veteran's comment that the literature relating COPD primarily to smoking is outdated (see his statement received in January 2011).  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

b).  clarify whether the Veteran's liver hemangioma is a congenital defect or disease as defined by VA.   For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.   

c).  If the VA physician determines that the Veteran's liver hemangioma is a congenital defect, reconcile such finding with a liver hemangioma's capability of enlargement, and then provide an opinion as to whether it is at least as likely as not that the congenital defect was subject to a superimposed injury during service, to include claimed carbon tetrachloride exposure.  

d).  If the VA physician determines that the Veteran's liver hemangioma is a congenital disease, clarify whether it is at least as likely as not that the liver hemangioma is related to, or had its onset during service, to include the claimed exposure to carbon tetrachloride. 

e).  If the VA physician determines that the Veteran's liver hemangioma is neither a congenital defect or disease, indicate whether it is at least as likely as not etiologically related to the Veteran's service, to include the claimed exposure to carbon tetrachloride.

Reconcile the liver opinion with the Veteran-chiropractor's competent medical statement relating his liver hemangioma to service; the article and abstracts submitted by the Veteran, to include an internet article titled, "Hepatic Hemangioma"; an article titled, "Carbon Tetrachloride"; a copy of the National Institute of Occupational Safety and Health (NIOSH) Pocket Guide to Chemical Hazards; and literature from the U.S. Department of Labor, Bureau of Labor Statistics; and  the August 2010 VA opinion.  

The VA physician should provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  Thereafter, readjudicate the Veteran's service connection claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 	
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



